Exhibit 10.3


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into by THE PANTRY, INC., a Delaware corporation (the “Corporation”) and Paul
Lemerise (the “Employee”) and shall be effective as of January 10, 2012 (the
“Effective Date”).
 
The Corporation and Employee are parties to an employment agreement dated March
1, 2010 (“Employment Agreement”).  The parties wish to amended and restate the
Employment Agreement as provided herein.
 
The Corporation desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.
 
In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Corporation and Employee agree as follows:
 
1.           EMPLOYMENT.  The Corporation employs Employee and Employee accepts
employment on the terms and conditions set forth in this Agreement.  Employee
shall serve as Senior Vice President, Chief Information Officer and have such
responsibilities and authority as the Corporation may assign from time to
time.  Employee, at the Corporation’s discretion, may be reassigned or
transferred to different units or locations; provided, however, that Employee
shall not be required to be based more than fifty (50) miles from his assigned
Corporate office on his initial date of employment.
 
1.1           Employee shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Corporation policies,
procedures, practices and directions.
 
1.2           Employee shall devote all working time and best efforts to
successfully perform his duties and advance the Corporation’s interests.  During
his employment, Employee shall not engage in any other business activities of
any nature whatsoever (including board memberships) for which he receives
compensation without the Corporation’s prior consent; provided, however, this
provision does not prohibit him from personally owning and trading in stocks,
bonds, securities, real estate, commodities or other investment properties for
his own benefit which do not create actual or potential conflicts of interest
with the Corporation.
 
2.           COMPENSATION.
 
2.1           Base Salary.  Employee’s annual salary for all services rendered
shall be Two Hundred Eighty-Six Thousand Dollars ($286,000) less any applicable
taxes and withholdings, payable in accordance with the Corporation’s policies,
procedures and practices as they may exist from time to time.  Employee’s salary
periodically may be subject to annual increases in the Corporation’s discretion
in accordance with its policies, procedures and practices as they may exist from
time to time.
 
2.2           Bonus Programs.  Employee may participate in any incentive program
which may be made available from time to time to Corporation’s employees at
Employee’s level; provided, however, that Employee’s participation is subject to
the applicable terms, conditions and eligibility requirements of the program, as
they may exist from time to time.
 
2.3           Benefits.  Employee may participate in all medical, dental,
disability, insurance, 401(k), pension, vacation and other employee benefit
plans and programs which may be made available from time to time to Corporation
employees at Employee’s level; provided, however, that Employee’s participation
is subject to the applicable terms, conditions and eligibility requirements of
these plans and programs, some of which are within the plan administrator’s
discretion, as they may exist from time to time.  Notwithstanding the foregoing,
Employee shall be entitled to a minimum of four (4) weeks of annual
vacation.  Subject to applicable state law, accrued, unused vacation may not be
carried over from year to year.
 
2.4           Relocation Expenses.  The Corporation will assist Employee in
relocating to North Carolina by providing relocation assistance under the
Corporation’s regular relocation practices and policies at a type and level
currently offered to employees with a similar position and title.  Provided,
however, no such relocation expenses shall be paid later than March 15 of the
year following the year in which the expense was incurred.
 
2.5           Benefit Plans Subject to Amendment.  Nothing in this Agreement
shall require the Corporation to create, continue or refrain from amending,
modifying, revising or revoking any of the plans, programs or benefits set forth
in Sections 2.2, 2.3 and 2.4.  Employee acknowledges that the Corporation, in
its sole discretion, may amend, modify, revise or revoke any such plans,
programs or benefits.  Any amendments, modifications, revisions and revocations
of these plans, programs and benefits shall apply to Employee.  Nothing in this
Agreement shall afford Employee any greater rights or benefits with regard to
these plans, programs and benefits than are afforded to him under their
applicable terms, conditions and eligibility requirements, some of which are
within the plan administrator’s discretion, as they may exist from time to time.
 
2.6           Offset for Disability Payments.  If at any time during which
Employee is receiving salary or post-termination payments from the Corporation,
he receives payments on account of mental or physical disability from any
Corporation-provided plan, then the Corporation, in its discretion, may reduce
his salary or post-termination payments by the amount of such disability
payments.
 
2.7           Clawback Provision. It is the Corporation’s Policy that,
consistent with Section 954 of the Dodd-Frank Act, in the event that the
Corporation is required to prepare an accounting restatement due to the material
noncompliance of the Corporation with any financial reporting requirement under
the securities laws, the Corporation will seek to recover from any current or
former executive officer of the Corporation who received incentive-based
compensation (including stock options and performance shares awarded as
compensation) during the 3-year period preceding the date on which the
Corporation is required to prepare the accounting restatement, the amount, based
on the erroneous data, in excess of what would have been paid to the executive
officer under the accounting restatement.  The Corporation will implement this
Policy in accordance with the rules of the Securities Exchange Commission, as
they are promulgated.  Pursuant to this agreement, Employee agrees to promptly
return to the Corporation any and all amounts received pursuant to this
Agreement to the extent the Corporation is entitled or required to recover such
amounts by the terms of (i) the Corporation’s Executive Compensation Recoupment
Policy or other clawback or recoupment policy, as adopted, amended, implemented,
and interpreted by the Corporation from time to time, and/or (ii) Section 954 of
the Dodd-Frank Act (as may be amended) and any applicable rules or regulations
promulgated by the Securities Exchange Commission.
 
3.           TERM OF EMPLOYMENT AND TERMINATION.  The original term of
employment under this Agreement shall be from the Effective Date listed above to
March 1, 2012 and subject to the following provisions:
 
3.1           Automatic Renewal.  Upon the expiration of the original term or
any renewal term of employment, Employee’s employment shall be automatically
renewed for a one (1) year period unless, at least sixty (60) days prior to the
renewal date, either party gives the other party written notice of its intent
not to continue the employment relationship.  During any renewal term of
employment, the terms, conditions and provisions set forth in this Agreement
shall remain in effect unless modified in accordance with Section 8.
 
3.2           Without Cause.  During the original or any renewal term, this
Agreement and the employment relationship hereunder shall be terminated without
cause thirty (30) days after either the Corporation or Employee gives notice of
such termination to the other party.
 
3.3           With Cause.  The Corporation may terminate this Agreement and
Employee’s employment hereunder immediately without notice at any time for the
following reasons which shall constitute “Cause”: (i) gross negligence or
willful misconduct in the performance of the Employee’s duties; (ii) Employee’s
insubordination in responding to any specific, reasonable instructions from
either the Corporation’s Chief Executive Officer or Board of Directors; (iii)
conduct by Employee which is demonstrably and materially injurious to the
Corporation, monetarily or otherwise; or (iv) the conviction of Employee of, or
the entry of a plea of guilty or nolo contendere by Employee to, any crime
involving moral turpitude or any felony.  Prior to a termination pursuant to
Section 3.3(i), Employee shall be given written notice of the manner in which he
has failed to perform and a thirty (30) day opportunity to cure such failure.
 
3.4           Death or Disability.  The Corporation may terminate Employee’s
employment without notice in the event of Employee’s death or “Disability” which
shall mean Employee’s physical or mental inability to perform the essential
functions of his duties with or without reasonable accommodation for a period of
180 consecutive days or 180 days in total within a 365-day period as determined
by the Corporation in its reasonable discretion and in accordance with
applicable law.
 
3.5           Survival.  Section 4 (Compensation Upon Termination), Section 5
(Competitive Business Activities, Trade Secrets, Confidential Information and
Corporation Property), and Section 6 (Change in Control) shall survive the
expiration or termination of this Agreement, regardless of the reasons for such
expiration or termination, until the obligations set forth therein have been
satisfied.
 
4.           COMPENSATION UPON TERMINATION.
 
4.1           By Corporation For Cause or By Employee Without Cause or By Notice
of Non-Renewal.  If Employee’s employment is terminated by the Corporation for
Cause or by Employee without cause or by notice of non-renewal, the
Corporation’s obligation to compensate Employee ceases on the effective
termination date except as to amounts due at that time.
 
4.2           By Corporation by Non-Renewal or Without Cause.  If the
Corporation terminates Employee’s employment by notice of non-renewal or without
Cause, then Employee shall be entitled to receive:
 
(A)           amounts due on the effective termination date;
 
(B)           a prorated bonus for the fiscal year in which the effective
termination date occurs.  The amount of the pro-rata bonus paid, if any, will be
determined based on actual results of the Employee and Corporation and days
worked by Employee during the year.  The bonus will be paid at the same time as
bonuses paid to other employees with a similar position and title;
 
(C)           if the termination is by the Corporation without Cause, an amount
equal to the greater of Employee’s then current monthly salary for the then
remaining months in the term of this Agreement or for twelve (12) months, less
any applicable taxes and withholdings and payable, subject to section 4.2(D)
below, in substantially equal installments on the last business day of each
applicable month and, if the termination is after the first two years of
employment hereunder, an amount (less any applicable taxes and withholdings)
equal to Employee’s then current monthly salary for twelve (12) months, payable
in substantially equal installments on the last business day of each applicable
month (“Severance Payments”). Such Severance Payments shall commence in the
month immediately following the month in which the release of claims required by
Section 4.4 becomes effective.  During the period in which Employee is receiving
the Severance Payments, if Employee accepts employment or a consultancy with
another entity or becomes self-employed, then he must notify the Corporation
before such employment or consultancy begins and the payments made pursuant to
Section 4.2(B) shall be reduced by the amount of compensation to be paid to him
in connection with such employment, consultancy or self-employment.  If Employee
does not notify the Corporation in accordance with this provision, then its
obligation to make payments or further payments pursuant to Section 4.2(B) shall
cease;


(D)           In order to ensure compliance with Section 409A and
notwithstanding Sections B and C above, all severance payments will paid to the
Employee prior to March 15 of the year following the calendar year of
termination.  If the payments would otherwise extend beyond such date,  prior to
the applicable March 15, the remaining balance of the severance amounts will be
paid to the Employee in a lump sum; and


(E)           unless Employee obtains comparable group health insurance coverage
from a subsequent employer, then, for the twelve (12) months following the
termination of Employee’s employment, Employee may elect to continue
participation in the Corporation’s group health insurance plan in which Employee
participated upon termination of employment by electing continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  For the
twelve (12) month continuation period, the Corporation shall reimburse Employee
for that portion of the COBRA premiums in excess of the amount Employee paid for
group health plan coverage immediately prior to termination from employment.  In
the event Employee prefers to obtain coverage under an individual health
insurance policy that is less expensive than COBRA coverage rather than electing
COBRA continuation coverage, the Corporation shall, for twelve (12) months,
reimburse Employee for that portion of the premium payments that are in excess
of the amount Employee paid for group health plan coverage immediately prior to
termination of employment.  All such reimbursements required pursuant to this
Section 4.2(E) shall be paid as soon as reasonably practicable following
employee’s submission of proof of timely premium payments to the Corporation,
subject to the following: (i) all such claims for reimbursement shall be
submitted by Employee and paid by the Corporation no later than fifteen (15)
months following Employee’s termination of employment, (ii) any claims for
reimbursements shall be paid no later than the end of the calendar year after
the calendar year in which the reimbursable expense is incurred, (iii)
reimbursements in one calendar year shall not affect those payable in any later
calendar year, and (iv) no benefit provided under this Section 4.2(E) may be
cashed out or exchanged for other benefits.


4.3           Death or Disability.  If Employee’s employment is terminated
because of Employee’s death either before or after a Change in Control (as
hereinafter defined), then the Corporation shall pay to the estate of Employee
an amount (less any applicable taxes and withholdings) equal to Employee’s then
current monthly salary for six (6) months.  If Employee’s employment is
terminated because of Disability either before or after a Change in Control,
then the Corporation shall pay Employee his then current monthly salary (less
any applicable taxes and withholdings) for a period equal to the shorter
of:  (i) six (6) months from the date of termination; or, (ii) the time period
from the date of termination through the date on which Employee begins receiving
long term disability insurance benefits in accordance with the Corporation’s
long term disability plan.  Any payments paid to Employee or his estate pursuant
to this Section shall be paid in periodic, substantially equal installments;
provided, however, that all such amounts payable shall be paid no later than two
and one-half (2½) months following the end of the calendar year in which
Employee’s employment terminated.
 
4.4      Severance Pursuant to Agreement.
 
The Corporation’s obligation to provide the payments under Sections 4.2, 4.3
(except in the event of termination because of Employee’s death) and Section 6.3
is conditioned upon Employee’s execution of an enforceable release of all claims
and his compliance with Section 5 hereof (specifically including the return of
all Corporation property, including but not limited to documents and electronic
information).  The required release shall contain a non-disparagement clause,
confidentiality agreement and agreement to cooperate and shall be provided to
Employee within seven (7) days following the date of his separation from
service.  Employee must execute the release within the time period specified in
the release (which shall not be longer than forty-five (45) days from the date
of Employee’s receipt of the release).  Such release shall not be effective
until any applicable revocation period, which shall be no more than seven (7)
days, has expired.  If Employee chooses not to execute such a release or fails
to comply with Section 5 of this Agreement, then the Corporation’s obligation to
compensate him ceases on the effective termination date except as to amounts due
at that time.
 
Employee is not entitled to receive any compensation or benefits upon his
termination except as: (i) set forth in this Agreement; (ii) otherwise required
by law; or (iii) otherwise required by any employee benefit plan in which he
participates; provided, however, that the terms and conditions afforded Employee
under this Agreement are in lieu of any severance benefits to which he otherwise
might be entitled pursuant to a severance plan, policy or practice.  Nothing in
this Agreement, however, is intended to waive or supplant any death, disability,
retirement, 401(k) or pension benefits to which Employee may be entitled under
employee benefit plans in which Employee participates.
 
5.           COMPETITIVE BUSINESS ACTIVITIES, TRADE SECRETS, CONFIDENTIAL
INFORMATION AND CORPORATION PROPERTY.  Employee acknowledges that by virtue of
Employee’s employment and position with the Corporation, Employee (i) has or
will have access to trade secrets and Confidential Information (as defined in
Section 5.2(B)) of the Corporation including valuable information about its
business operations and entities with whom it does business in various
locations, and (ii) has developed or will develop relationships with parties
with whom it does business in various locations.  Employee also acknowledges
that the trade secrets, Confidential Information and Competitive Business
Activities provisions set forth in this Agreement are reasonably necessary to
protect the Corporation’s legitimate business interests, are reasonable as to
the time, territory and scope of activities which are restricted, do not
interfere with public policy or public interest and are described with
sufficient accuracy and definiteness to enable him to understand the scope of
the restrictions imposed on him.
 
5.1           Competitive Business Activities.  Without the Corporation’s prior
written approval, during Employee’s employment and for twelve (12) months
following termination of employment regardless of the reason for such
termination:
 
(A)           Employee shall not, either individually or on behalf of another,
directly or indirectly, as employer, employee, owner, partner, stockholder,
independent contractor, agent, or otherwise enter into or in any manner
participate in the convenience store business in North Carolina, South Carolina,
Florida, or any other state in which the Corporation owns or operates ten (10)
or more convenience stores upon the date of termination of
employment.  Notwithstanding the foregoing, Employee’s ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national securities
exchange or in the over-the-counter market shall not violate Section 5.1(A).
 
(B)           Employee will not directly or indirectly, request or induce any
other employee of the Corporation to: (i) terminate employment with the
Corporation, or (ii) accept employment with another business entity, or (iii)
become engaged in the convenience store business in competition with the
Corporation.
 
5.2           Trade Secrets; Confidential Information.
 
(A)           Employee hereby covenants and agrees not to use or disclose any
Confidential Information (as hereinafter defined) or trade secrets except to
authorized representatives of the Corporation or except as required by any
governmental or judicial authority; provided, however, that the foregoing
restrictions shall not apply to items that, through no fault of Employee’s, have
entered the public domain.
 
(B)           Confidential Information.  For purposes of this Agreement,
“Confidential Information” means any data or information with respect to the
business conducted by the Corporation, other than trade secrets, that is
material to the Corporation and not generally known by the public.  To the
extent consistent with the foregoing definition, Confidential Information
includes without limitation: (i) reports, pricing, sales manuals and training
manuals, selling and pricing procedures, and financing methods of the
Corporation, together with any techniques utilized by the Corporation in
designing, developing, manufacturing, testing or marketing its products or in
performing services for clients, customers and accounts of the Corporation; and
(ii) the business plans, financial statements, reports and projections of the
Corporation, and the Corporation’s prospective strategic or expansion plans.
 
(C)           Corporation Property.  Employee acknowledges that all trade
secrets and Confidential Information are and shall remain the sole, exclusive
and valuable property of the Corporation and that Employee has and shall acquire
no right, title or interest therein.  Any and all printed, typed, written and
other material which Employee may have or obtain with respect to trade secrets
or Confidential Information (including without limitation all copyrights
therein) shall be and remain the exclusive property of the Corporation, and any
and all such material (including any copies) and all other Corporation property
shall, upon request of the Corporation, be promptly delivered by Employee to the
Corporation.
 
5.3           Other Agreements.  Nothing in this Agreement shall terminate,
revoke or diminish Employee’s obligations or the Corporation’s rights and
remedies under law or any agreements relating to trade secrets, confidential
information, or non-competition which Employee has executed in the past or may
execute in the future or contemporaneously with this Agreement.
 
6.           CHANGE IN CONTROL.
 
6.1           Definition of Change in Control.  For purposes of this Agreement,
a “Change in Control” shall mean:
 
(A)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other
than: (i)the Corporation; (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation; (iii) a corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation; or (iv) the
existing holders of capital stock of the Corporation as of the date hereof, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing more
than fifty percent (50%) of the combined voting power of the Corporation’s then
outstanding securities; or
 
(B)           the consummation of a merger, share exchange, consolidation or
reorganization involving the Corporation and any other corporation or other
entity as a result of which less than fifty percent (50%) of the combined voting
power of the Corporation or of the surviving or resulting corporation or entity
after such transaction is held in the aggregate by the holders of the combined
voting power of the outstanding securities of the Corporation immediately prior
to such transaction (“Business Combination”), unless, following such Business
Combination, (i) the individuals and entities who were the beneficial owners of
the Corporation prior to the Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or substantially all of the Corporation’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) is the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) , directly or
indirectly,  of 20% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the Board
of Directors of the Corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the board, providing for such Business
Combination; or
 
(C)           the stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or


(D)           during any period of twelve (12) consecutive months, the
individuals who constitute the Board of Directors of the Corporation at the
beginning of such period (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board of Directors; provided, however, that a
director who is not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director is elected or recommended for
election by a majority of the directors who are then Incumbent Directors, but
excluding, for this purpose, any such individual whose initial assumption of the
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.
 
6.2           Termination Following a Change in Control.  After the occurrence
of a Change in Control, Employee shall be entitled to receive payments and
benefits pursuant to this Agreement if Employee’s employment is terminated
within eighteen (18) months following the Change in Control either by the
Corporation by notice of non-renewal, without Cause or by Employee for Good
Reason.  For purposes of this Agreement, “Good Reason” shall exist for Employee
to terminate his employment if Employee resigns within six (6) months of any of
the following conditions having arisen without his consent after having given
the Corporation written notice of the existence of such condition within sixty
(60) days of the initial existence of the condition and providing the
Corporation with thirty (30) days to remedy the condition:
 
(A)           a substantial adverse alteration in the nature or status of his
position or responsibilities or the conditions of his employment from those in
effect immediately prior to the Change in Control;
 
(B)           a material diminution by the Corporation of Employee’s annual base
salary and target bonus, as such target bonus is described in the Corporation’s
Annual Incentive Plan (“Target Bonus”);


(C)           the Corporation’s requiring Employee to be based more than fifty
(50) miles from the Corporation’s offices at which he was principally employed
immediately prior to the date of the Change in Control;
 
(D)           the Corporation’s material failure to pay Employee any
compensation due under this Agreement;
 
(E)           the failure of the Corporation to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement;
 
(F)           any other action or inaction that constitutes a material breach by
the Corporation of this Agreement.
 
6.3           Severance Pay and Benefits.  If Employee’s employment with the
Corporation terminates under circumstances as described in Section 6.2 above,
Employee shall be entitled to receive all of the following:
 
(A)           all accrued compensation through the termination date;
 
(B)           a severance payment equal to Employee’s then current monthly
salary for twenty-four (24) months plus an amount equal to two (2) times the
value of Employee’s Target Bonus for the year in which the termination occurs
(less any applicable taxes and withholdings), payable in a lump sum within
thirty (30) calendar days after the date on which the release of claims required
by Section 4.4 becomes effective; and
 
 (C)           unless Employee obtains comparable medical insurance coverage
from a subsequent employer, then, for twenty-four (24) months following the
termination of Employee’s employment, the Corporation shall continue to pay for
Employee’s  health insurance coverage as described in this Section
6.3(C).  Employee may elect to continue coverage under the Corporation’s group
health insurance plan in which he participated on the effective date of the
termination of employment by election of continuation coverage under COBRA,
subject to the terms of the group health plan and applicable law.  The
Corporation shall pay Employee’s premiums directly to the COBRA administrator
for the same health insurance coverage for the same group health insurance plan
in which Employee participated on the effective date of the termination of
employment.   At the end of the maximum COBRA continuation period, the
Corporation shall reimburse Employee for that portion of health insurance
premiums under a fully-insured, individual health insurance policy that are in
excess of the amount Employee paid for coverage under the Corporation’s group
health plan immediately prior to termination of employment.  Such individual
health insurance policy reimbursements shall continue for no longer than the
remainder, if any, of the twenty-four (24) month health insurance continuation
period following expiration of the maximum COBRA continuation
period.  Notwithstanding the foregoing, in the event Employee prefers to
initially obtain health insurance coverage under a fully-insured, individual
health insurance policy that is less expensive than COBRA coverage, the
Corporation shall reimburse Employee for premiums that are in excess of the
amount Employee paid for health insurance under the Corporation’s group health
plan immediately prior to termination through the earlier to occur of:  (i)
twenty-four (24) months following termination of employment, or (ii) the date
Employee obtains comparable group health insurance coverage from a subsequent
employer.  All such reimbursements required pursuant to this Section 6.3(C)
shall be paid as soon as reasonably practicable following employee’s submission
of proof of timely premium payments to the Corporation, subject to the
following: (i) all such claims for reimbursement shall be submitted by Employee
and paid by the Corporation no later than twenty-seven (27) months following
Employee’s termination of employment, (ii) any claims for reimbursements shall
be paid no later than the end of the calendar year after the calendar year in
which the reimbursable expense is incurred, (iii) reimbursements in one calendar
year shall not affect those payable in any later calendar year, and (iv) no
benefit provided under this Section 6.3(C) may be cashed out or exchanged for
other benefits.
 
6.4           Parachute Payments.  Payments shall be reduced to the extent, if
any, determined in accordance with the following provisions:
 
                                (A)           For purposes of this Section
6:  (i) a "Payment" shall mean any payment or distribution in the nature of
compensation to or for the benefit of the Executive, whether paid or payable
pursuant to this Agreement or otherwise, that is treated as a parachute payment
under the provisions of Code Section 280G(b)(2) ; (ii) "Agreement Payment" shall
mean a Payment paid or payable pursuant to this Agreement (disregarding this
Section); (iii) "Reduced Amount" shall mean the amount of Payments that has a
Present Value that is equal to 2.99 times the Executive’s “base amount,” as that
term is defined under Code Section 280G(b)(3); (iv) "Present Value" shall mean
such value determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of Code; and (v) “Code” shall mean the Internal Revenue Code of 1986,
as amended.
 
                                (B)           Anything in the Agreement to the
contrary notwithstanding, in the event Deloitte & Touche LLP or such other
accounting firm as shall be designated by the Company (the "Accounting Firm")
shall determine that receipt of all Payments would subject the Executive to tax
under Section 4999 of the Code, the Accounting Firm shall determine whether the
Net After-Tax Reduced Amount exceeds that of the Net After-Tax Payments.  For
these purposes, the Net After-Tax Reduced Amount and the Net After-Tax Payments
refer to the Reduced Amount and Payments, respectively, received by the
Executive net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
shall certify, in the Executive’s sole discretion, as likely to apply to the
Executive in the relevant tax year(s).  If the Accounting Firm determines that
the Net After-Tax Reduced Amount exceeds that of the Net After-Tax Payments,
then the aggregate Agreement Payments shall be reduced to the Reduced Amount.
 
                                (C)           If the Accounting Firm determines
that aggregate Agreement Payments should be reduced to the Reduced Amount, the
Company shall promptly give the Executive notice to that effect and a copy of
the detailed calculation thereof. For purposes of reducing the aggregate
Agreement Payments to the Reduced Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced.   The reduction of the
aggregate Agreement Payments to the Reduced Amount, if applicable, shall be made
by reducing the amounts payable to the Executive pursuant to Section 6.3 (as
modified by Section 6.4) of this Agreement.  All determinations made by the
Accounting Firm under this Section shall be binding upon the Company and the
Executive and shall be made within 60 days of a termination of employment of the
Executive.  As promptly as practicable following such determination, the Company
shall pay to or distribute for the benefit of the Executive such Agreement
Payments as are then due to the Executive under this Agreement and shall
promptly pay to or distribute for the benefit of the Executive in the future
such Agreement Payments as become due to the Executive under this Agreement.
 
                                (D)           As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that amounts will
have been paid or distributed by the Company to or for the benefit of the
Executive pursuant to this Agreement which should not have been so paid or
distributed ("Overpayment") or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement could have been so paid or distributed
("Underpayment"), in each case, consistent with the calculation of the Reduced
Amount hereunder.  In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Executive shall be repaid to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such amount shall be payable by the Executive to the
Company if and to the extent such  payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes.  In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
 
(E)           All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 6.4 shall be borne by the Company.
 
7.           WAIVER OF BREACH.  The Corporation’s waiver of any breach of a
provision of this Agreement shall not waive any subsequent breach by the
Corporation.
 
8.           ENTIRE AGREEMENT.  Except as expressly provided in this Agreement,
this Agreement:  (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter.  Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid.  No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.
 
9.           SEVERABILITY.  If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.  Additionally, if any of the provisions,
clauses or phrases in the Competitive Business Activities, Trade Secrets,
Confidential Information and Corporation Property provisions set forth in this
Agreement are held unenforceable by a court of competent jurisdiction, then the
parties’ desire is that they be “blue-penciled” or rewritten by the court to the
extent necessary to render them enforceable.
 
10.           PARTIES BOUND.  The terms, provisions, covenants and agreements
contained in this Agreement shall apply to, be binding upon and inure to the
benefit of the Corporation’s successors and assigns.  The Corporation, at its
discretion, may assign this Agreement.  Employee may not assign this Agreement
without the Corporation’s prior written consent.
 
11.           REMEDIES.  Employee acknowledges that his breach of this Agreement
would cause the Corporation irreparable harm for which damages would be
difficult, if not impossible, to ascertain and legal remedies would be
inadequate.  Therefore, in addition to any legal or other relief to which the
Corporation may be entitled by virtue of Employee’s breach or threatened breach
of this Agreement, the Corporation may seek equitable relief, including but not
limited to preliminary and injunctive relief, and such other available remedies.
 
12.           SECTION 409A OF THE INTERNAL REVENUE CODE.
 
           12.1           Parties’ Intent. The parties intend that the
provisions of this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. The Company does not guarantee to the Employee or
any other person that any benefit or payment under this Agreement is exempt from
Section 409A, nor will the Corporation indemnify, defend or hold harmless the
Employee or any other person with respect to the tax consequences of a failure
of any benefit or payment under this Agreement to meet an exemption under
Section 409A.  If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Employee to
incur any additional tax or interest under Section 409A, the Corporation shall,
upon the specific request of Employee, use its reasonable business efforts to in
good faith reform such provision to comply with Code Section 409A; provided,
that to the maximum extent practicable, the original intent and economic benefit
to Employee and the Corporation of the applicable provision shall be maintained,
and the Corporation shall have no obligation to make any changes that could
create any additional economic cost or loss of benefit to the Corporation.
 
 
            12.2           Application of Section 409A.  In the event any
benefit or payment under this Agreement becomes subject to the provisions of
Section 409A, the provisions of Section 409A of the Code and the regulations
issued thereunder are incorporated herein by reference to the extent necessary
for any benefit or payment that is subject Section 409A to comply therewith.  In
such event, the provisions of this Agreement shall be interpreted in a manner
that satisfies the requirements of Section 409A and the related regulations, and
this Agreement shall be operated accordingly.
 
Notwithstanding any other provision of this Agreement, in the event the Employee
is treated as a “specified employee” under Section 409A and any payment or
benefit under this Agreement is treated as a nonqualified deferred compensation
payment under Section 409A, then payment of such amounts shall be delayed for
six months and a day following the Employee’s “separation from service,” as such
term is defined in Section 409A, at which time a lump sum payment shall be made
to the Employee consisting of the sum of the delayed payments.  This provision
shall not apply in the event of a specified employee’s termination of employment
on account of death and, in the event of a specified employee’s death during the
aforementioned six-month and a day period, any such delayed nonqualified
deferred compensation shall be paid within 30 days after such specified
employee’s death.
 
13.           GOVERNING LAW.  This Agreement and the employment relationship
created by it shall be governed by North Carolina law without giving effect to
North Carolina choice of law provisions.
 


 


 


 


 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.





 
EMPLOYEE
 
/s/  Paul Lemerise
 
01/10/2012
 
Paul Lemerise
 
Date
 
THE PANTRY, INC.
 
/s/  Edwin J. Holman
 
01/10/2012
 
Ed Holman
 
Date
 
Chairman & Interim CEO
   


